Citation Nr: 1028674	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been received sufficient 
to reopen a claim of entitlement to service connection for 
psoriasis.

2.	Whether new and material evidence has been received sufficient 
to reopen a claim of entitlement to service connection for 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This case was brought before the Board in July 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include obtaining VA and private 
treatment records.  The Board observes that all VA and private 
treatment records identified by the Veteran have been obtained to 
the extent available.  The requested development having been 
completed, the Board finds there has been substantial compliance 
with its prior remand and the case is once again before the Board 
for appellate consideration of the issue on appeal.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran asserts service connection for 
rosacea to include as secondary to service-connected 
disabilities.  However, the Board notes this issue has not yet 
been adjudicated by the RO and, therefore, the Board does not 
have jurisdiction over this issue.  As such, this issue is 
REFERRED to the RO for its consideration.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.	A June 1970 rating decision denied the Veteran's claim of 
entitlement to service connection for an psoriasis and 
seborrheic dermatitis.  The Veteran was notified of his 
appellate rights, but did not file a notice of disagreement 
within one year of the rating decision.

2.	Evidence received since the June 1970 rating decision is 
cumulative of the evidence of record at the time of the June 
1970 denial and does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a psoriasis and seborrheic dermatitis nor does it raise a 
reasonable possibility of substantiating the Veteran's claim 
of service connection.


CONCLUSIONS OF LAW

1.	The June 1970 rating decision which denied the Veteran's claim 
of entitlement to service connection for psoriasis and 
seborrheic dermatitis is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.	Evidence received since the June 1970 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for psoriasis is not new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.	Evidence received since the June 1970 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for seborrheic dermatitis is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence - evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service- connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the underlying 
claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the Veteran with all necessary and proper VCAA notice.  
In this regard, a June 2005 VCAA letter notified the Veteran of 
the evidence and information necessary to establish entitlement 
to his underlying claim to service connection for psoriasis and 
seborrheic dermatitis.  This letter also provided appropriate 
notice regarding what constitutes new and material evidence and 
specifically informed him what evidence and information was 
necessary to reopen his claim.  This letter also advised the 
Veteran of the types of evidence VA would assist him in obtaining 
as well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish a 
disability rating and effective date in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board 
has concluded that the preponderance of the evidence is against 
the Veteran's claim.  Therefore, any questions as to the 
appropriate disability rating or effective date to be assigned 
have been rendered moot, and the absence of notice regarding 
these elements should not prevent a Board decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds 
sub nom. Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The Veteran's service treatment records are 
associated with the claims folder, as well as VA and private 
treatment records identified by the Veteran.  The Veteran has not 
identified any additional relevant, outstanding records that need 
to be obtained before deciding his claim.

A VA examination was not provided in conjunction with the 
Veteran's claim to reopen, and the Board notes that an 
examination is not warranted in the instant case.  Pursuant to 38 
C.F.R. § 3.159(c)(4)(iii), VA's duty to provide a medical 
examination applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or secured.  
As will be discussed in detail below, the Board has determined 
that new and material evidence has not been submitted with 
respect to the issue of service connection for psoriasis or 
seborrheic dermatitis.  Therefore, a VA examination is not 
warranted in the instant case.  Id.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt 
of 'new and material' evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in April 
2005, and the regulation applicable to his appeal provides that 
new and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a June 1970 rating decision, the Veteran's claim of service 
connection for psoriasis and seborrheic dermatitis was denied on 
the basis that these conditions existed prior to the Veteran's 
active service and had not been permanently aggravated by such 
service.  The Veteran was notified of his appellate rights, but 
did not initiate an appeal of the decision; therefore, the RO's 
June 1970 decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted an application to reopen his service 
connection claim for psoriasis and seborrheic dermatitis in April 
2005.  In this correspondence, as well as in subsequent 
statements, the Veteran asserted that he suffers from lesions on 
his hands, face and scalp..

Evidence received prior to the June 1970 rating decision included 
the Veteran's service treatment records, VA treatment records and 
the report of a May 1970 VA examination.  According to the June 
1970 rating decision, the RO denied the Veteran's claim for 
service connection because the evidence of record failed to 
establish that his preexisting conditions had been permanently 
aggravated beyond their normal progression by his period of 
active service.

New evidence received since the June 1970 RO rating decision 
includes statements from the Veteran and a significant number of 
VA and private treatment records.  The evidence submitted by the 
Veteran indicates he continues to suffer from a chronic skin 
disorder, to include psoriasis and seborrheic dermatitis, and 
currently receives treatment for the disorders, but does not 
provide a competent medical opinion that these conditions were 
aggravated by the Veteran's active service.  Thus, the Board 
concludes that newly received evidence is cumulative of the 
record prior to the June 1970 rating decision with respect to the 
issue of service connection for psoriasis and seborrheic 
dermatitis, and does not raise a reasonable possibility of 
substantiating the Veteran's claim.

As such, the evidence submitted by the Veteran since the June 
1970 RO denial does not constitute new and material evidence, and 
the appeal must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for psoriasis has not been 
submitted; the appeal is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for seborrheic dermatitis has 
not been submitted; the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


